

Exhibit 10.3
RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
 
HESS CORPORATION
2008 LONG-TERM INCENTIVE PLAN
 
* * * * *

   
Awardee:
FIRST NAME — LAST NAME
   
Grant Date:
DATE
   
Number of Shares of Common
# OF RESTRICTED SHARES
Stock Subject to such Award:
     

* * * * *
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Hess Corporation, a
Delaware corporation (the “Corporation”), and the Awardee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Corporation to grant the restricted stock award provided for
herein to the Awardee as an inducement to remain in the employment of the
Corporation (and/or any Subsidiary), and as an incentive for increased effort
during such employment;
 
NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
The Compensation and Management Development Committee (the “Committee”) of the
Board of Directors (the “Board”) of Hess Corporation has granted to you
restricted shares of the Common Stock of the Corporation in accordance with the
terms and provisions of the Plan and this agreement (the “Restricted Shares”).
The Restricted Shares are restricted for a period commencing on the date of
grant and ending on the third anniversary of the Grant Date and are otherwise
subject to the terms and conditions set forth herein. If the conditions set
forth in the Plan and this agreement are not satisfied, this agreement and the
Restricted Shares awarded together with all rights and interests relating
thereto, shall be void and of no force or effect.
 
1. Incorporation By Reference; Document Receipt. This agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of
Restricted Shares hereunder), all of which terms and provisions are made a part
of and incorporated in this agreement as if each were expressly set forth
mutatis mutandis herein. Any capitalized term not defined in this agreement will
have the same meaning as is ascribed thereto under the Plan. You hereby
acknowledge receipt of a prospectus describing the Plan and the Awards
thereunder and that you have read it carefully and fully understand its content.
In the event of any conflict between the terms of this agreement and the terms
of the Plan, the terms of the Plan will control.
 
2. Restricted Stock. Restricted Shares will be issued in book-entry form in your
name and deposited with The Bank of New York or other agent designated by the
Committee, as escrow agent (the “Escrow Agent”). Prior to the issuance and
deposit of the Restricted Shares with the Escrow Agent, you will have no rights
of a shareholder, and you will not be entitled to vote the Restricted Shares or
receive any dividends or other distributions, in respect of the Restricted
Shares. The Restricted Shares will be held by the Escrow Agent pursuant to an
agreement (the “Escrow Agreement”) between the Escrow Agent and the Corporation.
You authorize the Escrow Agreement to transfer shares and otherwise act in
accordance with instructions of the Corporation. You will furnish the Escrow
Agent with stock transfer powers or

 
 

--------------------------------------------------------------------------------

 
 
authorizations from time to time, if requested. Except to the extent otherwise
provided in the Plan or this agreement, if you remain continuously employed by
the Corporation or any Subsidiary until the third anniversary of the Grant Date,
the Escrow Agent will, except as provided below, deliver to you shortly
thereafter a new share certificate in your name representing the Restricted
Shares; provided, however, that Restricted Shares may nevertheless be evidenced
on a noncertificated basis, to the extent not prohibited by applicable law or
the rules of any stock exchange. For as long as an account is maintained in your
name with a broker, custodian, or other institution retained by the Corporation
to assist in the administration of the Plan (the “Administrator”), such
Restricted Shares will be deposited into such account.
 
3. Rights as a Stockholder. While the Restricted Shares are held by the Escrow
Agent, you will be the record owner and will have all the rights of a
stockholder with respect to the Restricted Shares, including (without
limitation) the right to vote, subject to the restrictions provided for in the
Plan, the Escrow Agreement and this agreement. From and after the date on which
the Restricted Shares are issued in your name and deposited with the Escrow
Agent, cash dividends and other distributions made or paid with respect to the
Restricted Shares will be held by the Escrow Agent and may (but need not be)
reinvested as determined by the Committee, and such dividends and distributions
will be paid to you (or your account at the Administrator referred to in
Section 2), together with interest or other earnings thereon (if any), at the
time and to the extent pro tanto that the Restricted Shares become
non-forfeitable and are delivered to you by the Escrow Agent. Any new,
additional or different securities that you may become entitled to receive with
respect to the Restricted Shares under the Plan by virtue of any reinvestment of
any cash dividends paid on the Common Stock or any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, or any
similar change affecting the Common Stock, will be delivered to the Escrow Agent
subject to the same restrictions, terms and conditions as apply to the related
Restricted Shares.
 
4. Termination and Forfeiture.
 
4.1 If (i) your employment with the Corporation or any Subsidiary terminates
prior to the third anniversary of the Grant Date by reason of your death,
permanent total disability or normal retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which you participate, and (ii) at the time of
such termination due to normal retirement, as applicable, you shall have
completed at least five years of continuous service with the Corporation or any
Subsidiary, the Escrow Agent will, as promptly as practicable, deliver to you,
or your account at the Administrator referred to in Section 2 (in the case of
permanent total disability or your normal retirement), or your beneficiary(ies)
(in the case of your death) a certificate representing all of the Restricted
Shares awarded to you hereunder and all accumulated dividends on the Restricted
Shares, together with interest or other earnings thereon (if any). The existence
and date of permanent total disability will be determined by the Committee and
its determination shall be final and conclusive.
 
4.2 f your employment with the Corporation or any Subsidiary terminates prior to
the third anniversary of the Grant Date for any reason other than your death,
permanent total disability or normal retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which you participate, all of the Restricted
Shares, and any rights thereto, awarded to you hereunder, all accumulated
dividends in respect thereof and interest thereon (if any) will be forfeited by
you and returned by the Escrow Agent to the Corporation and you will have no
further rights with respect thereto.
 
4.3 Notwithstanding Section 4.2 above, if (i) your employment with the
Corporation or any Subsidiary terminates prior to the third anniversary of the
Grant Date by reason of your early retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which you participate, and (ii) at the time of such termination,
you shall have completed at least five years of continuous service with the
Corporation or any Subsidiary, the Committee, in its sole discretion, may (but
is not obligated to) determine that it will deliver to you, or your account at
the Administrator referred to in Section 2, on a specified date a certificate
representing a proportionate number of the Restricted Shares awarded to you
hereunder based on the number of calendar days elapsed (as of the date of such
early retirement) in the vesting period ending on the third anniversary of the
Grant Date, together with a proportionate amount of the accumulated dividends in
respect thereof also based on the number of calendar days elapsed (as of the
date of such early retirement) in the vesting period ending on the third
anniversary of the Grant Date, and any interest or other earnings on such
proportionate amount (if any).
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
4.4 Notwithstanding any other provision of this Agreement to the contrary:
 
4.4.1 If, following termination of your employment with the Corporation or any
Subsidiary due to early retirement, as described in Section 4.3 above, where the
Committee has previously determined that you shall receive a proportionate
number of the Restricted Shares in accordance with Section 4.3, the Committee
determines in its good faith discretion that you shall have engaged in any
Prohibited Activity (as hereinafter defined) at any time prior to the third
anniversary of the Grant Date, then you shall be obligated to pay or deliver to
the Corporation either (at your election):  (a) a cash payment in an amount
equal to the Fair Market Value of the proportionate number of Restricted Shares
determined in accordance with Section 4.3 as of the date of such termination of
your employment due to early retirement, reduced by the amount of any income and
social security taxes that you previously paid to the Corporation or a
Subsidiary in respect of such Shares, or (b) a number of Shares equal to the
proportionate number of the Restricted Shares determined in accordance with
Section 4.3 in the case of termination of your employment due to early
retirement, reduced by a number of Shares with a Fair Market Value on the date
of such delivery equal to the amount of such taxes referred to in clause (a) of
this sentence.  This Section 4.4 shall not constitute the Corporation’s
exclusive remedy for your engagement in any Prohibited Activity, and the
Corporation may seek any additional legal or equitable remedy, including
injunctive relief, in any such circumstances.  If any provision contained in
this Section 4.4 shall be held by any court of competent jurisdiction to be
unenforceable, void or invalid, the parties intend that such provision be
modified to make it valid and enforceable to the fullest extent permitted by
law.  If any such provision cannot be modified to be valid and enforceable, such
provision shall be severed from this Agreement and the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of the remaining provisions.  Notwithstanding any other provision
of this Section 4.4 to the contrary, upon the occurrence of a Change of Control,
the foregoing provisions of this Section 4.4 shall automatically terminate and
cease to apply with respect to any Restricted Shares that are outstanding and
have not previously been forfeited under this Section 4.4.  
 
4.4.2 For purposes of this Agreement:



 
(a)  “Prohibited Activity” shall mean either Competitive Activity or
Interference.
 
(b)“Competitive Activity” shall mean that you, directly or indirectly, in any
manner or capacity, shall be employed by, serve as a director or manager of, act
as a consultant to or maintain any material ownership interest in, any
E&P Company or M&R Company that competes with the business of the Corporation or
any Subsidiary or affiliate thereof in geographical areas in which you are aware
that the Corporation or any Subsidiary or affiliate is engaged, or is
considering engaging, unless the Committee agrees to such activity of you in
writing; provided, however, that your ownership solely as an investor of less
than 1% of the outstanding securities of any publicly-traded securities of any
E&P Company or M&R Company shall not, by itself, be considered to be Competitive
Activity.
 
(c) “Interference” shall mean that you shall, directly or indirectly, interfere
with the relationship between the Company or any Subsidiary or affiliate of the
Company and any person (including, without limitation, any business or
governmental entity) that to your knowledge is, or was, a client, customer,
supplier, licensee or partner of the Company or any Subsidiary, or had any other
business relationship with the Company or any Subsidiary.
 
(d)“E&P Company” shall mean any business which is engaged in the business of
exploring for, or developing or producing, crude oil or natural gas.
 
(e)“M&R Company” shall mean any business which is engaged in the manufacture,
generation, purchase, marketing or trading of refined petroleum products,
natural gas or electricity.   
 
5. Change of Control. The Restricted Shares awarded to you hereunder are subject
to acceleration of vesting and “cash-out” at the discretion of the Committee
upon the occurrence of a Change of Control, all as provided in and subject to
Section 9 of the Plan.
 
6. Beneficiary. You may designate the beneficiary or beneficiaries to receive
any Restricted Shares or other amounts which may be delivered in respect of this
Award after your death. Such designation may be made by you on the enclosed
beneficiary designation form and (unless you have waived such right) may be
changed by you from time to time by filing
 

 
- 3 -

--------------------------------------------------------------------------------

 

a new beneficiary designation form with the Committee. If you do not designate a
beneficiary or if no designated beneficiary(ies) survives you, your beneficiary
will be the legal representative of your estate.
 
7. Tax Withholding. No delivery of vested Restricted Shares or payment of any
accumulated cash dividends in respect thereof or other amount in respect of this
Award will be made unless and until you (or your beneficiary or legal
representative) have made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless you elect otherwise in writing or are prohibited by law,
upon expiration of the applicable restriction period such number of Restricted
Shares as shall be necessary to pay such withholding amounts shall be sold by
the Administrator on your behalf, and the proceeds thereof shall be delivered to
the Corporation for remittance to the appropriate governmental authorities, and
the remaining Restricted Shares shall be delivered to you, or your account at
the Administrator referred to in Section 2.
 
Notwithstanding the immediately preceding paragraph, if you make an election
pursuant to Section 83(b) of the Code, or the value of any Restricted Shares
otherwise becomes includible in your gross income for income tax purposes prior
to the expiration of the applicable restriction period, you agree to pay to the
Corporation in cash (or make other arrangements, in accordance with
Section 12.03 of the Plan, for the satisfaction of) any taxes of any kind
required by law to be withheld with respect to such Restricted Shares. If you
elect immediate Federal income taxation with respect to all or any portion of
the Restricted Shares pursuant to Section 83(b) of the Code, you agree to
deliver a copy of such election to the Corporation at the time such election is
filed with the Internal Revenue Service.
 
8. Limitations; Governing Law. Nothing herein or in the Plan will be construed
as conferring on you or anyone else the right to continue in the employ of the
Corporation or any Subsidiary. The rights and obligations under this agreement
and the Award are governed by and construed in accordance with the laws of the
State of Delaware, without reference to the principles of conflict of laws
thereof.
 
9. Non-transferability. The Restricted Shares, and any rights and interests with
respect thereto, issued under this agreement and the Plan may not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by you (or any of your beneficiary(ies)). The Restricted Shares, and any
rights and interests with respect thereto, may not, prior to vesting, be
pledged, encumbered or otherwise hypothecated in any way by you (or any of your
beneficiary(ies)) and will not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this agreement and/or the Plan will be null and void ab initio and without
legal force or effect. Each certificate evidencing the Restricted Shares will
bear a legend to this effect.
 
10. Entire Agreement; Amendment. This agreement (including the Plan which is
incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties hereto relating to such subject matter. The Board has
the right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate one or more of the Awards of
Restricted Stock or this agreement from time to time in accordance with and as
provided in the Plan; provided, however, that no such amendment, alteration,
suspension, discontinuance or termination after initial shareholder approval of
the Plan may materially impair your previously accrued rights under this
agreement or the Plan without your consent. The Corporation will give you
written notice of any such modification or amendment of this agreement as soon
as practicable after the adoption thereof. This agreement may also be modified,
amended or terminated by a writing signed by you and the Corporation.
 
11. Notices. Any notice which may be required or permitted under this agreement
will be in writing and will be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
    11.1 If the notice is to the Corporation, to the attention of the Secretary
of Hess Corporation, 1185 Avenue of the Americas, New York, New York 10036, or
at such other address as the Corporation by notice to you may designate in
writing from time to time.
 
 
11.2 If the notice is to you, at your address as shown on the Corporation’s
records, or at such other address as you, by notice to the Corporation, may
designate in writing from time to time.
 
12. Compliance with Laws. The issuance of the Restricted Shares pursuant to this
will be subject to, and will comply with, any applicable requirements of federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, the Exchange Act and the
respective rules and regulations promulgated thereunder), any applicable rules
of any exchange on which the Common Stock is listed (including, without
limitation, the rules and regulations of the New York Stock Exchange), and any
other law, rule or regulation applicable thereto. The Corporation will not be
obligated to issue any of the Common Stock subject to this agreement if such
issuance would violate any such requirements and if issued will be deemed void
ab initio.
 
13. Binding Agreement; Further Assurances. This agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
14. Counterparts; Headings. This agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this agreement.
 
15. Severability. The invalidity or unenforceability of any provisions of this
agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.
 
16. Terms of Employment. The Plan is a discretionary plan. You hereby
acknowledge that neither the Plan nor this agreement forms part of your terms of
employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Restricted Shares to
you under the Plan. If you cease to be a n employee of the Corporation or any
Subsidiary for any reason, you shall not be entitled by way of compensation for
loss of office or otherwise howsoever to any sum or other benefit to compensate
you for the loss of any rights under this agreement or the Plan. You also
acknowledge that the Corporation has adopted a policy prohibiting recipients of
equity awarded from the Corporation, including the Restricted Shares, from
trading in equity derivative instruments to hedge the economic risks of holding
Corporation common stock or interests therein.  You hereby acknowledge that you
will abide by such policy in all respects.
 
17. Data Protection. By signing this agreement, you consent to the holding and
processing of personal data provided by you to the Corporation for all purposes
necessary for the operation of the Plan. These include, but are not limited to:
 
17.1 Administering and maintaining your records;
 
17.2 Providing information to any registrars, brokers or third party
administrators of the Plan; and
 
17.3 Providing information to future purchasers of the Corporation or the
business in which you work.
 
 
- 5 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Corporation has caused this agreement to be executed by
its duly authorized officer, and you have also executed this agreement and
acknowledged receipt of other related materials including the Plan prospectus,
all as of the Grant Date.



 
Very truly yours,
 
HESS CORPORATION
 
 
 
        
 
 




- 6 -